IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 01-60012
                          Conference Calendar



PAUL LEE TRIGGS,

                                           Plaintiff-Appellant,

versus

C.C.A. CORPORATION; JODY BRADLEY; STEPHEN SPLATT;
UNKNOWN CRANTS,

                                           Defendants-Appellees.

                          - - - - - - - - - -
             Appeal from the United States District Court
               for the Southern District of Mississippi
                       USDC No. 5:00-CV-252-BrS
                          - - - - - - - - - -
                             June 14, 2001

Before WIENER, DeMOSS and DENNIS, Circuit Judges.

PER CURIAM:*

     Paul Lee Triggs, Mississippi prisoner #40312, appeals from

the district court’s dismissal of his 42 U.S.C. § 1983 civil

rights complaint as frivolous.    Triggs alleged that the

defendants intentionally destroyed his personal property without

his permission, thereby violating his due process rights.    The

district court did not abuse its discretion in concluding that

Triggs’s claim for the deprivation of his personal property was

frivolous.     See Hudson v. Palmer, 468 U.S. 517, 533 (1984).


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 01-60012
                                 -2-

Mississippi has an adequate postdeprivation remedy for

confiscation of prisoner property.    See Nickens v. Melton, 38

F.3d 183, 185 (5th Cir. 1994).

     Triggs’s appeal is without arguable merit and is frivolous.

See Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983).

Because the appeal is frivolous, it is DISMISSED.    See 5TH CIR. R.

42.2.

     The dismissal of this appeal and the dismissal as frivolous

by the district court each count as a “strike” for purposes of 28

U.S.C. § 1915(g).    See Adepegba v. Hammons, 103 F.3d 383, 387-88

(5th Cir. 1996).    Triggs therefore has two “strikes” under

28 U.S.C. § 1915(g).    We caution Triggs that once he accumulates

three strikes, he may not proceed in forma pauperis in any civil

action or appeal filed while he is incarcerated or detained in

any facility unless he is under imminent danger of serious

physical injury.    See 28 U.S.C. § 1915(g).

     APPEAL DISMISSED; SANCTIONS WARNING ISSUED.